Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 1-13, as originally filed 14 OCT. 2021, are pending and have been considered as follows:

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83 or 1.84 because of the following informalities:
FIG(s) 2: reference character(s) "12" has been used to designate “upper notch” but appears to designate both a notch on top of the figure as well as at the bottom of the figure; note also character "13" along the bottom of the figure; clarification is required;
FIG(s) 7, 14, 16-17, 19-20, and 26-27: reference character(s) "30" has been used to designate "connector 30" and "connectors 30" but these elements appear to have different characteristics, namely a flat shape in FIG. 7 contrasted to an angle shape in FIG. 14; it appears these should be identified differently; clarification is required;
FIG(s) 8A, 9-20 and 26-27: reference character(s) "40" has been used to designate "rod 40" but appears differently in FIGs. 8A-20 and FIGs. 26-27; namely FIGs. 26-27 appears to be two separate rods of one bent rod; it appears these should be identified differently; clarification is required;
FIG(s) 21-23: reference characters (52) not mentioned in the description shall not appear in the drawings  37 CFR 1.84 (p)(5)
reference character(s) "54" has/have been used to designate both "tabs 54" and "Tab openings 54" (p. 22);
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3-5, 8-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Cl. 3 ln.  3-4; Cl. 4 ln. 4-5: after "an upper row of said blocks in" the recitations of "said stacked row" is vague, indefinite, and confusing as being unclear how the stacked rows are defined. Claim 1 suggested blocks are positionable in stacked rows, rendering the newly referred to "stacked row" indefinite as to when a row is positively claimed.

Cl. 3 ln. 5-6; and Cl. 4 ln. 5-6: the recitation(s) of ”upper said passages” and "lower said passages" is vague, indefinite, and confusing as being unclear how "upper" and "lower" are intended to be used.


Cl. 3 ln. 10-11 and 13-14: the phrase "a first connector" is vague, indefinite, and confusing as being unclear if this is referring to the previously introduced "connector bracket" (ln. 3) or if a new connector is being introduced. For examination purposes, it is suggested to insert --bracket-- after "first connector" (ln. 10) , after "said first connector" (ln. 11), and after "second connector" ln. 14.
	Similarly, in line 13, it is suggested to insert --connector bracket ()-- after "a second" as this appears to be a typographical error, because "a second" hasn't been introduced.

Cl.  4 ln. 5: replace "where" with --wherein-- and insert --ends of-- before "said passages".

Cl. 4 ln. 6: after "are aligned with lower" insert --ends of-- before "said passages".

Cl. 4 ln. 10-11 and 14: the phrase "a first connector" is vague, indefinite, and confusing as being unclear if this is referring to the previously introduced "connector bracket" (ln. 3) or if a new connector is being introduced. For examination purposes, it is suggested to insert --bracket-- after "first connector" (ln. 10) , after "said first connector" (ln. 11), and after "second connector" ln. 14.

Cl. 12: claim 12 appears to be a substantial duplicate of claim 11 and should be amended to further define the invention of claim 4 —from which claims 11 and 12 depend— or should be deleted.

Claims 5, 8, 9, 10-11 and 13 not particularly referenced in this section are rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 and 6 rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Vidal US 3686873 A.
As per claim 1 Vidal teaches a mortarless block system comprising: 
a block (slab 2, FIG. 7), said block (slab 2, FIG. 7) having a top surface (face 61, FIG. 7) and a bottom surface (lower face 61, FIG. 3) opposite said top surface (face 61, FIG. 7); 
said block (slab 2, FIG. 7) having 
a first side (proximal lower left facing side of 2, FIG. 7) communicating between said top surface (face 61, FIG. 7) and said bottom surface (lower face 61, FIG. 3) and having 
a second side (opposite upper right facing side of 2, hidden from view, FIG. 7) opposite said first side (proximal lower left facing side of 2, FIG. 7); 
said block (slab 2, FIG. 7) having 
a first endwall (vertical edge portion 53, FIG. 7) opposite a second endwall (vertical edge portion 52, FIG. 7); 
a first plurality of upper notches (rabbet 58, upper right side and unidentified upper left side, FIG. 7) forming recessed areas (see "area" proximate 68, FIG. 7; this is recognized a "recessed area", as broadly claimed) in said top surface (face 61, FIG. 7) of said block (slab 2, FIG. 7); 
a second plurality of lower notches (rabbet 58, lower right side and unidentified lower left side, FIG. 7) each forming recessed areas into said bottom surface (lower face 61, FIG. 3); 
each of said upper notches being aligned with a respective one of said lower notches to form aligned pairs of notches (see upper and lower pairs right side and left side, FIG. 7); 
passages (cylindrical aperture 68, right side and space about pin 67, FIG. 7) running through said block (slab 2, FIG. 7) between each of said aligned pairs of notches (see upper and lower pairs right side and left side, FIG. 7); and 
a plurality of said blocks (slab 2, FIG. 7) positionable in stacked rows (see FIG. 2) of said blocks (slab 2, FIG. 7) in adjacent positions to each other to form a wall (see FIG. 2).  

As per claim 6 Vidal teaches the limitation according to claim 1, additionally comprising: 
a respective secondary recess (see area at 58, 57, lower right corner, FIG. 7) formed into said first side (proximal lower left facing side of 2, FIG. 7) of said block (slab 2, FIG. 7) adjacent each of said first plurality of upper notches (rabbet 58, upper right side and unidentified upper left side, FIG. 7) and each of said second plurality of lower notches (rabbet 58, lower right side and unidentified lower left side, FIG. 7).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Vidal in view of Neill et al. US 20070079566 A1 (Neill).
As per claim 2 Vidal teaches the limitation according to claim 1, but fails to explicitly disclose:
said block having a hollow interior cavity by an area surrounded by said top surface, said bottom surface, said first side, said second side, said first endwall and said second 24endwall; 
said having a fill opening communicating with said interior cavity for deposit of fill material therein.  
Neill teaches such a hollow interior capable of inclusion in the assembly, specifically:
said block having a hollow interior cavity (Additional passages 64, FIG. 3) by an area surrounded by said top surface, said bottom surface, said first side, said second side, said first endwall and said second 24endwall; 
said block having a fill opening (aperture 32 and opening 38, FIG. 1) communicating with said interior cavity for deposit of fill material therein.  
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Vidal by including the hollow interior as taught by Neill in order to allow a lighter block capable of being filled in order to provide a lighter block before installation.

As per claim 7 Vidal in view of Neill teaches the limitation according to claim 2, and Vidal further discloses additionally comprising: 
a respective secondary recess (see recess at 58, 57, lower right corner, FIG. 7) formed into said first side (proximal lower left facing side of 2, FIG. 7) of said block (slab 2, FIG. 7) adjacent each of said first plurality of upper notches (rabbet 58, upper right side and unidentified upper left side, FIG. 7) and each of said second plurality of lower notches (rabbet 58, lower right side and unidentified lower left side, FIG. 7).  

Allowable Subject Matter
Claim 3, 5, 10, 8, 13 and 4, 9, 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wilson US 3759003 A teaches a connector bracket capable of use with stacked blocks 

    PNG
    media_image1.png
    1570
    573
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.